DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 6/22/2022.
Claims 1, 5, and 8-9 have been amended and are hereby entered.
Claims 2-4 have been canceled.
Claims 1 and 5-9 are currently pending and have been examined.
This action is made FINAL.
International Priority 
Applicant properly claims priority to JP 2018044432 (filed 03/12/2018) in the ADS filed on 03/08/2019.  This Japanese application provides support for all claims as presently drafted, which are therefore granted an effective filing date of 03/12/2018.

Response to Applicant’s Arguments
Claim Rejections – 35 USC § 112
The present amendments to Claims 1, 5, 8, and 9 obviate the previous 112(b) rejections; therefore, they are withdrawn.  
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
While no explicit argument to this effect is articulated, Applicant first appears to imply that the previous 101 rejections’ analysis of Step 2A, Prong One is insufficient in view of the following language from the October 2019 PEG Update:  “First, the rejection should identify the judicial exception (i.e., abstract idea enumerated in Section I of the 2019 PEG, laws of nature, or a natural phenomenon) by referring to what is recited (i.e., set forth or described) in the claim and explaining why it is considered to be an exception (Step 2A Prong One).”  This, however, is what Examiner has done, as summarized by Applicant in the paragraph immediately preceding the one containing this implied argument.  Particularly, for each category of abstract idea recited (certain methods of organizing human activity, mental processes, and mathematical concepts), Examiner identifies the specific limitations of the independent claims which recite each of these categories of abstract idea in turn, followed by an explanation of why these limitations recite each particular abstract idea (e.g., those limitations categorized as reciting certain methods of organizing human activity fall at least within the enumerated subcategory of commercial or legal interaction).  As such, there is no deficiency in either the previous or present 101 rejections.  
Applicant’s first explicit argument on the subject of 101 reads as follows:  “Applicant's amended independent claims do not recite mental processes or mathematical operations. Amended independent claims 1, 5, 8, and 9 are directed to systems, methods and computer programs for making a vehicle rental reservation in which the vehicle rental reservation is possible when there is a vehicle at an origin station and parking space availability at a destination station, the vehicle is an autonomous vehicle and is programmed to be autonomously delivered and returned such that the number of autonomous vehicles available for reservation is automatically adjusted as the vehicles are autonomously delivered or returned thereby reducing a need to adjust the number of vehicles available for reservation.”  Firstly, Examiner notes that the first sentence of this argument summarily refutes recitation of mental processes and mathematical concepts under Step 2A, Prong One, then in the second sentence makes another summary assertion as to what the claims are “directed to,” which is a concern of Step 2A, Prong Two.  These are distinct steps with distinct standards, and should not be confused.  Secondly, Applicant’s assertion as to what the claims are “directed to” is made absent any reasoning or analysis, constituting an improper argument.  Further, this “directed to” assertion contains several steps which have been previously and repeatedly explained to recite abstract ideas.  Thirdly, those listed elements which are newly presented either recite abstract ideas or are insufficient to integrate the recited abstract ideas into a practical application.  This is discussed in greater detail in relation to particular subsequent arguments below.  
Following from the previous argument, Applicant next states that “[a]s such, autonomously delivering or returning vehicles cannot be preformed with a pen and paper and thus cannot be a mental process.”  While this analysis ignores the other abstract categories of certain methods of organizing human activity and mathematical concepts, Examiner agrees that this limitation does not recite an abstract idea.  Nonetheless, this limitation is not sufficient to integrate the claims into a practical application.  See updated 101 rejections below for additional information.
Applicant next cites to the following language from MPEP 2106.04(a)(2):  “When determining whether a claim recites a mathematical concept (i.e., mathematical  relationships, mathematical  formulas  or equations, and mathematical calculations), examiners should consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept. A claim does not recite a mathematical concept (i.e., the claim limitations do not fall within the mathematical concept grouping), if it is only based on or involves a mathematical concept (Applicant’s emphasis),” asserting that “[a]s such, Applicant’s amended independent claims include merely limitations that involve a mathematical concept, but are directed to vehicle rental reservations in which…”  Applicant’s assertion misapprehends both the content of the quoted text as well as the steps of the 101 analysis.  Examiner again notes that Steps 2A, Prong One (whether a limitation recites an abstract idea) and Prong Two (whether the claims as a whole are directed to any recited abstract ideas) are two distinct steps with distinct standards, and making an assertion as to what a claim is “directed to” (a Step 2A, Prong Two concern) is not a proper argument for refuting recitation of an abstract idea under Step 2A, Prong One (which is performed on a limitation-by-limitation basis).  
Regarding the quoted passage of MPEP 2106.04(a)(2), the limitation categorized as reciting a mathematical concept is not a limitation which is merely “based on or involve a mathematical concept” at some degree of abstraction, but rather directly recites one.  Particularly, the limitation in question reads as follows as presently amended:  “obtain the number of parking spaces available for reservation by adding a number of virtual parking spaces to a number of actual vacant parking spaces at the destination station, the number of virtual parking spaces is set by predicting movements of vehicles parked at the destination station in anticipation of a number of vehicles that will leave the destination station according to a schedule such that the vehicle rental reservation is possible when the number of actual vacant parking spaces is insufficient.”  This limitation explicitly recites the determining of a number of parking spaces available for reservation by adding together two variables.  This is an explicit mathematical operation/formula, and as such this limitation clearly recites a mathematical concept.  Applicant may wish to review the examples of limitations which set forth a mathematical concept in MPEP 2106.04(a)(2) to better understand the scope of this category of abstract ideas.  
Lastly on the subject of Step 2A, Prong One, Applicant argues that “[t]he recited features of the amended independent claims do not cause commercial or legal interactions because the claims do not create a commercial transaction, involve the use of financial instruments, market particular businesses, or otherwise create a business relationship but instead automates delivery and returning of autonomous vehicles such that the number of autonomous vehicles available for reservation is automatically adjusted as the vehicles are autonomously delivered or returned thereby reducing a need to adjust the number of vehicles available for reservation. Therefore, the amended claims are not abstract under Prong 1 of Step 2A.”  Examiner disagrees.  As is clear from MPEP 2106.04(a)(2), limitations which recite commercial or legal activities are not limited to those in which a financial transaction explicitly occurs.  Rather, this subcategory of certain methods of organizing human activity encompasses steps related to, for example, commerce involving the providing of a requested item or service.  In this case, the request for the renting/reservation of a vehicle and the steps taken to effectuate the performance of said request certainly constitutes commercial activity.  Whether or not the claims recite the submission of payment for this reservation, one of ordinary skill in the art would clearly understand the reservation of a vehicle to be commercial in nature, and to create a business relationship between the renter of the vehicle and the entity or entities administering/owning the vehicle and the origin and destination stations.  
Further, the claims as presently drafted to not “automate[s] delivery and returning of autonomous vehicles such that the number of autonomous vehicles available for reservation is automatically adjusted as the vehicles are autonomously delivered or returned thereby reducing a need to adjust the number of vehicles available for reservation.”  Rather, what the claims actually recite (separately rather than conjoined as argued) is that the vehicle requested to be reserved is autonomous and programmed to be autonomously delivered and returned, and also that the determining of the number of virtual parking spaces is automatically adjusted as the vehicles parked at the destination station are autonomously delivery or returned.  This is not the same thing.  Further, particularly regarding the second element discussed above, Applicant should see the 112(a) new matter rejections below, as this functionality is not supported by the original disclosure.  
Regarding Step 2A, Prong Two, Applicant summarizes the present amendments made to the independent claims and makes various assertions that these amendments integrate the claims into a practical application.  To this end, Applicant asserts that “[t]he application is practical in that it automatically adjusts the number of vehicles available for reservation as the vehicles are autonomously delivered or returned thereby reducing a need to adjust the number of vehicles available for reservation. The claims also do not recite particular mathematical equations nor do they seek to monopolize particular mathematical equations.”  Examiner disagrees.  Firstly, as explained above, the claims do indeed contain limitations reciting “particular mathematical equations” under Step 2A, Prong One, and said limitations are treated thusly in the analyses of Step 2A, Prong Two and 2B.  Further, “automatically adjust[ing] the number of vehicles available for reservation as the vehicles are autonomously delivered or returned” additionally recites abstract ideas in the form of certain methods of organizing human activity (particularly the subcategory of commercial or legal interactions) as well as a mental process (it is perfectly practicable in the human mind to adjust the number of vehicles available for reservation at the destination station as vehicles are autonomously delivered or returned).  As such, this functionality recites part of the overall abstract idea which must be integrated into a practical application by way of additional elements, rather than reciting an additional element.  As previously noted, abstract ideas may not integrate themselves into practical applications.  
Applicant next analogizes the present claims to Example 46 of the October 2019 PEG Update, asserting that “According to Example 46 of the 2019 P.E.G., claims directed to obtaining and analyzing identification and behavior data of livestock to monitor their health are patent eligible under Prong 2 of step 2A because they recite additional elements beyond the judicial exception. (Appendix 1 to the October 2019 Update: Subject Matter Eligibility). Claims 2 and 3 were found eligible under Prong 2 because they automatically send a control signal to a feed dispenser based on animal behavior or operate a sorting gate to route the livestock into a holding pen based on analyzed animal behavior, respectively. (Id.). Here, embodiments identify a number of parking spaces available for reservation by adding a number of virtual parking spaces to a number of actual vacant parking spaces at the destination station, the number of virtual parking spaces is determined based on a capability of the autonomous vehicle to be parked as the destination station and then automatically adjust the number of vehicles available for reservation is as the vehicles are autonomously delivered or returned thereby reducing a need to adjust the number of vehicles available for reservation. This integrates the alleged judicial exception into the overall automated vehicle registration scheme and accordingly practically applies the alleged exception such that the claims are not directed to the alleged judicial exception (Applicant’s emphasis).”  Examiner disagrees.
Regarding the eligibility Claim 2 in Step 2A, Prong Two, Example 46 states the following:  “In all of these embodiments, step (d) does not merely link the judicial exception to a technical field, but instead adds a meaningful limitation in that it employs the information provided by the judicial exception (the mental analysis of whether the animal is exhibiting an aberrant behavioral pattern) to operate the gate control mechanism and route the animals, thus avoiding the need for the farmer to visually evaluate the behavior of each animal in the herd on a continual basis. Additionally, the first and third embodiments (which automatically separate animals exhibiting aberrant behavior from the herd by routing them into a holding pen) also avoid the need for the farmer to manually separate each animal exhibiting aberrant behavior from the herd, and thus permit the farmer to devote more time to the care and treatment (if needed) of the separated animals. Thus, under any of the three embodiments, step (d) goes beyond merely automating the abstract ideas and instead actually uses the information obtained via the judicial exception to take corrective action by operating the gate and routing the animals in a particular way.”  The analysis of Claim 3 contains similar analysis regarding the control of a sorting gate to isolate animals exhibiting aberrant behavior.  Applicant cannot say that their invention does something similar.  
Though the reasoning of Applicant’s argument regarding exactly how the present application is analogous to Claims 2 and 3 of Example 46 is somewhat opaque, Examiner interprets Applicant’s intent as analogizing the determining of a number of parking spaces available for reservation to the abstract data gathering and analysis steps of Claims 2 and 3, and analogizes the automatic adjusting of the number of available vehicles based on said parking space determination to the control signals to respectively control a feed dispenser and a sorting gate based on the abstract data analyses of Claims 2 and 3.  Examiner disagrees with the analogy of automatically adjusting a number of vehicles available for reservation to the resulting respective control of a feed dispenser and a sorting gate of Example 46.  The respective control of a feed dispenser and a sorting gate, though based on abstract steps, represent additional elements which go “beyond merely automating the abstract ideas and instead actually uses the information obtained via the judicial exception to take corrective action.”  In contrast, the automatic adjusting of a number of vehicles available for reservation represents an additional abstract step, as explained above.  That this additional abstract step is based on previously recited abstract steps does not change this analysis.  As has previously been explained, an abstract idea may not integrate the claim into a practical application, something which must be accomplished by additional elements.  As the adjusting of the number of vehicles available for rent is not an additional element, Applicant’s analogy to Claims 2 and 3 of Example 46 is improper.  
Regarding Step 2B, Applicant first argues that the claims “affect an improvement in the technology and/or technical field of automating vehicle reservations. For example, embodiments of the present application eliminate the possibility of a user not being able to make a reservation because currently there is not a parking space at a destination station even though a vehicle will leave the destination station before the user droops off the rented vehicle. (Present Application, Paras. [0004] - [0006]).”  This argument has been advanced and answered repeatedly in the previous Office Actions.  Applicant provides no meaningful response to the explanations set forth in said previous Office Actions, and the reasoning set forth in said previous Office Actions applies equally to the claims as presently drafted.  Summarily, this purported improvement and the field to which it applies are not technological in nature, but rather relate to the abstract concept such as customer service or maximizing business or profit.  That the steps of this purported improvement are claimed at a high level as being carried out on and via various computer components does not change this analysis.  
Applicant next makes a different argument regarding an improvement to computer functionality or other technology under MPEP 2106.05(a):  “In addition, embodiments automatically set a number of virtual parking spaces based on capabilities of the autonomous vehicles delivered or returned when there is large number of requests from users or a different number of virtual parking spaces when there is a small number of requests from users filter nearby maintenance facilities. (Id. at Paras. [0023]-[0024]).”  As a preliminary matter, the meaning of “filter nearby maintenance facilities” in this language is unclear, and appears to have nothing to do with either the original disclosure or the claims as drafted.  Regarding the automatic setting of a number of virtual parking spaces based on capabilities of the autonomous vehicles delivered or returned when there is large number of requests from users or a different number of virtual parking spaces when there is a small number of requests from users, as with the purported improvement discussed directly above, this also is not technological n nature, but rather relate to the abstract concept such as customer service or maximizing business or profit (e.g., this improvement assumes that a greater number of reservations are possible when there is a greater number of virtual parking spaces corresponding to a related destination station).  This purported improvement is unrelated to technology, as is required under MPEP 2106.05(a).  
Lastly, Applicant argues that “[t]he claims of the present application are not well-understood, routine, or conventional and, the Examiner provides no evidence that the recited elements (individually or in combination) were widely prevalent or in common use in the relevant industry,” as required by Berkheimer.  A finding that an element of a claim is well-understood, routine, and conventional is required where such an element is categorized as reciting an additional element, and further sub-categorized as insignificant extra-solution activity.  As no limitation, either previously or presently, has been categorized as insignificant extra-solution activity, this argument is irrelevant.  
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
Applicants arguments regarding 103 are based entirely on newly presented language, and as such need not be addressed here.  See updated 103 rejections below for additional information.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claims 1, 5, 8, and 9 each recite variations of the following limitation:  “determine the number of the virtual parking spaces is larger when the vehicle is autonomously delivered and returned in a first cycle based on a first number of rental requests than when the vehicle is autonomously delivered and returned in a second cycle based on a second number of rental requests, the first number of rental requests is greater than the second number of rental requests and the second cycle is a longer time duration than the first cycle such that the number of vehicles available for reservation is automatically adjusted as the vehicles are autonomously delivered or returned thereby reducing a need to adjust the number of vehicles available for reservation.”  While the first half of this limitation is supported in Applicant’s asserted Paragraph 0026 of the Specification as filed, the original disclosure fails to support “…such that the number of vehicles available for reservation is automatically adjusted as the vehicles are autonomously delivered or returned thereby reducing a need to adjust the number of vehicles available for reservation.”  Particularly, the original disclosure fails to support the automatic adjusting of the number of vehicles available for reservation at all, much less in the context of determining the number of virtual parking spaces as being larger or smaller based on specific, situational details (a shorter cycle having a higher turnover than a longer cycle having a lower turnover) as claimed.  Additionally, the original disclosure fails to support said automatic adjusting of the number of vehicles available for reservation “reducing a need to adjust the number of vehicles available for reservation” at all, must less in the context of determining the number of virtual parking spaces as being larger or smaller based on specific, situational details (a shorter cycle having a higher turnover than a longer cycle having a lower turnover) as claimed.  
The closest Examiner can find is the disclosure of Paragraphs 0008 and 0029 as filed, which disclose in part:  “With the above configuration, whether vehicle rental reservation is possible is determined based on the number of parking spaces available for reservation which is larger than the number of the actual vacant parking spaces at the destination station. Accordingly, the number of vehicles available for reservation can be increased compared to a case in which whether vehicle rental reservation is possible is determined based on the number of actual vacant parking spaces at the destination station. In other words, according to the first aspect, users can obtain more opportunities to reserve a vehicle, since the users can also reserve virtual parking spaces, even when the actual vacant parking spaces are fully reserved.”  In the context in which this language is presented in this paragraph as well as in the specification as a whole and the claims as presently drafted, this language discloses that when vehicle reservations are dependent upon the availability of a space to park said vehicle at a destination station, more vehicles may be rented when virtual parking spaces are considered than when only the actual number of vacant parking spaces is considered.  This is not the same as automatically adjusting the number of vehicles available for reservation based on particular scenarios defined by higher or lower demand and shorter or longer cycles respectively, as claimed.  Claims 6-7 are rejected due to their dependence upon Claim 5.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 1, 5, 8, and 9 each recite variations of the following limitation:  “determine the number of the virtual parking spaces is larger when the vehicle is autonomously delivered and returned in a first cycle based on a first number of rental requests than when the vehicle is autonomously delivered and returned in a second cycle based on a second number of rental requests, the first number of rental requests is greater than the second number of rental requests and the second cycle is a longer time duration than the first cycle such that the number of vehicles available for reservation is automatically adjusted as the vehicles are autonomously delivered or returned thereby reducing a need to adjust the number of vehicles available for reservation.”  It is unclear, as drafted, how a need to perform a step (adjusting the number of vehicles available for reservation) can reduce the need to perform the same step.  The specification provides no clarification on this issue.  Additionally, it is unclear as drafted how adjusting the number of vehicles available for reservation relates to determining a larger or smaller number of virtual parking spaces in the manner claimed.  For the purposes of this examination, this limitation will be interpreted as “determine the number of the virtual parking spaces is larger when the vehicle is autonomously delivered and returned in a first cycle based on a first number of rental requests than when the vehicle is autonomously delivered and returned in a second cycle based on a second number of rental requests, the first number of rental requests is greater than the second number of rental requests and the second cycle is a longer time duration than the first cycle; the number of vehicles available for reservation is automatically adjusted as the vehicles are autonomously delivered or returned.”  Claims 6-7 are rejected due to their dependence upon Claim 5.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 5, 8, and 9, the limitations of a user terminal configured to receive a reservation request as an input from a user and generate a reservation request signal based on the received reservation request; a central processing unit configured to wirelessly receive the reservation request signal from the user via the user terminal; determine, when the central processing unit wirelessly receives the reservation request signal from the user via the user terminal, when the vehicle rental reservation is possible based on the number of parking spaces available for reservation at the destination station, wirelessly send a reservation signal to the user terminal, the user terminal generates a user interface to enable the user to make the reservation request via the user terminal; determine the number of the virtual parking spaces is larger when the vehicle is autonomously delivered and returned in a first cycle based on a first number of rental requests than when the vehicle is autonomously delivered and returned in a second cycle based on a second number of rental requests, the first number of rental requests is greater than the second number of rental requests and the second cycle is a longer time duration than the first cycle such that the number of vehicles available for reservation is automatically adjusted as the vehicles are autonomously delivered or returned thereby reducing a need to adjust the number of vehicles available for reservation; and when the vehicle rental reservation is possible based on the number of parking spaces available for reservation at the destination station, wirelessly send a reservation signal to the user terminal, the user terminal generates a user interface to enable the user to make a reservation related to the reservation request via the user terminal, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity.  Specifically, these limitations fall at least within the enumerated subcategory of commercial or legal interactions.  
Additionally, the limitations of determine whether a vehicle rental reservation is possible based on a number of parking spaces available for reservation at a destination station, the vehicle rental reservation is possible when there is a vehicle at an origin station and parking space availability at the destination station; determine the number of parking spaces available for reservation by adding a number of virtual parking spaces to a number of actual vacant parking spaces at the destination station, the number of virtual parking spaces is determined based on a capability of the autonomous vehicle to be parked at the destination station, the number of virtual parking spaces is set by predicting movements of vehicles parked at the destination station in anticipation of a number of vehicles that will leave the destination station according to a schedule such that the vehicle rental reservation is possible when the number of actual vacant parking spaces is insufficient; and determine the number of the virtual parking spaces is larger when the vehicle is autonomously delivered and returned in a first cycle based on a first number of rental requests than when the vehicle is autonomously delivered and returned in a second cycle based on a second number of rental requests, the first number of rental requests is greater than the second number of rental requests and the second cycle is a longer time duration than the first cycle such that the number of vehicles available for reservation is automatically adjusted as the vehicles are autonomously delivered or returned thereby reducing a need to adjust the number of vehicles available for reservation, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  Specifically, these limitations recite steps including observations, evaluations, judgments, and opinions.  
Additionally, the limitation of determine the number of parking spaces available for reservation by adding a number of virtual parking spaces to a number of actual vacant parking spaces at the destination station, the number of virtual parking spaces is determined based on a capability of the autonomous vehicle to be parked at the destination station, the number of virtual parking spaces is set by predicting movements of vehicles parked at the destination station in anticipation of a number of vehicles that will leave the destination station according to a schedule such that the vehicle rental reservation is possible when the number of actual vacant parking spaces is insufficient, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  Specifically, this limitation recites mathematical operations.
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulae or equations, or mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of 
a car-sharing management apparatus; a user terminal configured to receive input, generate and receive signals, and generate a user interface; a central processing unit configured to send and receive wireless signals and perform various limitations; a non-transitory computer-readable storage medium storing a program; an origin station; a destination station where vehicles that are rented at the origin station are to be parked; and the vehicle is an autonomous vehicle and is programmed to be autonomously delivered and returned.  A car-sharing management apparatus; a user terminal configured to receive input, generate and receive signals, and generate a user interface; a central processing unit configured to send and receive wireless signals and perform various limitations; and a non-transitory computer-readable storage medium storing a program amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  An origin station and a destination station where vehicles that are rented at the origin station are to be parked, and  the vehicle is an autonomous vehicle and is programmed to be autonomously delivered and returned amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, or generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 6-7, describing various additional limitations to the system of Claim 5, amount to substantially the same unintegrated abstract idea as Claim 5 (upon which these claims depend) and are rejected for substantially the same reasons.  
Claims 6 and 7 each describe a particular arrangement of the origin station and destination station (merely narrowing the field of use), which do not integrate the claims into a practical application.  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chinomi (PGPub 20160240083) (hereafter, “Chinomi”) in view of Krivacic et al (PGPub 20140249742) (hereafter, “Krivacic”), Reh et al (PGPub 20140278599) (hereafter, “Reh”), Sakata et al (PGPub 20180216947) (hereafter, “Sakata”), and Morgal et al (PGPub 20100280700) (hereafter, “Morgal”).
Regarding Claims 1, 5, 8, and 9, Chinomi discloses the following:
A car-sharing management apparatus (¶ 0019; Fig. 1);
a non-transitory computer-readable storage medium storing a program (¶ 0030);
a user terminal configured to receive a reservation request as an input from a user and generate a reservation request signal based on the received reservation request (¶ 0019, 0022-0027, 0043; Fig. 1; each user can make a use request for using a shared vehicle with the user terminal; user terminals can communicate with the management server through the internet; management server acquires the information of a user's request for using a shared vehicle, the information of a planned return space selected by the user, and the like from the user terminal);
a central processing unit configured to wirelessly receive the reservation request signal from the user via the user terminal ¶ 0019, 0022-0027, 0030, 0043; Fig. 1; CPU; user terminals can communicate with the management server through the internet; each user can make a use request for using a shared vehicle with the user terminal; management server acquires the information of a user's request for using a shared vehicle, the information of a planned return space selected by the user, and the like from the user terminal);
the central processing unit configured to:  determine, when the central processing unit wirelessly receives the reservation request signal from the user via the user terminal, whether a vehicle rental reservation is possible based on a number of parking spaces available for reservation at a destination station (Abstract; ¶ 0007-0008, 0022-0025, 0041-0043; Fig. 1; when a request for use is made by a user, the return space setting unit sets one or more unreserved parking spaces among the managed parking spaces to returnable spaces; reservations cannot be made when no returnable spaces are available);  
the vehicle rental reservation is possible when there is a vehicle at an origin station and parking space availability at the destination station (Abstract; ¶ 0022-0023, 0028-0029, 0043; when no available vehicles are set or when no returnable spaces are set, the reservation managing unit determines that the reservation of a vehicle cannot be made); and 
wherein the destination station is where vehicles that are rented at the origin station are to be parked (Abstract; ¶ 0029, 0035).
Chinomi, Krivacic, and Reh do not explicitly disclose but Sakata does disclose the vehicle is an autonomous vehicle and is programmed to be autonomously delivered and returned (¶ 0067-0068, 0070; each of the vehicles may have an autonomous driving function and can travel autonomously (e.g., in an unmanned manner); instead of a user visiting one of the standby places, the vehicle may move to a pickup place designated by the user by traveling autonomously; the vehicle travels autonomously to the set destination while the user is in the vehicle).  
Chinomi does not explicitly disclose but Krivacic does disclose determine the number of parking spaces available for reservation by adding a number of virtual parking spaces to a number of actual vacant parking spaces at the destination station, the number of virtual parking spaces is determined based on a schedule, the number of virtual parking spaces is set by predicting movements of vehicles parked at the destination station in anticipation of a number of vehicles that will leave the destination station according to a schedule such that the vehicle rental reservation is possible when the number of actual vacant parking spaces is insufficient (¶ 0048, 0059, 0062; Fig. 1; availability of parking spaces determined by a combination of actual vacancy and reservation data; reservation data includes estimated departure times of parked vehicles; consideration of estimated departure times allows the system to count a space as unoccupied for a return reservation based on the assumption that the vehicle currently in said space will leave and said space will become available).  Chinomi, Krivacic, and Reh do not explicitly disclose but Sakata does disclose wherein the schedule is based on a capability of an autonomous vehicle to be parked at the destination station (¶ 0034, 0037, 0053-0054; autonomous vehicles may be directed to various destination stations based upon predicted demand).  
Chinomi does not explicitly disclose but Krivacic does disclose determine the number of the virtual parking spaces is larger based on predicted movements of vehicles (¶ 0048, 0059, 0062; Fig. 1; availability of parking spaces determined by a combination of actual vacancy and reservation data; reservation data includes estimated departure times of parked vehicles; consideration of estimated departure times allows the system to count a space as unoccupied for a return reservation based on the assumption that the vehicle currently in said space will leave and said space will become available).  Chinomi, Krivacic, Reh, and Sakata do not explicitly disclose but Morgal does disclose the predicted movements of vehicles result in the number of virtual parking spaces being larger in a first cycle based on a first number of rental requests than when in a second cycle based on a second number of rental requests, the first number of rental requests is greater than the second number of rental requests (¶ 0023-0025, 0068-0070; Fig. 1B; system distributes shared vehicles to locations more likely to have short-term rental needs and during times where predicted demand is high; more short-term rentals when there is more demand results in a larger number of virtual spaces compared to locations with fewer short-term rentals when there is less demand).  Chinomi, Krivacic, and Reh do not explicitly disclose but Sakata does disclose the predicted vehicle movements indicate the first number of rental requests is greater than the second number of rental requests and the second cycle is a longer time duration than the first cycle; wherein the vehicle is autonomously delivered and returned (¶ 0067-0068, 0070, 0112; each of the vehicles may have an autonomous driving function and can travel autonomously (e.g., in an unmanned manner); the demand predictor may also determine a different demand prediction distribution at each time point; may generate a demand prediction distribution for daytime and generate a separate demand prediction distribution for nighttime).  
Chinomi additionally discloses the number of vehicles available for reservation is automatically adjusted as the vehicles are delivered or returned (¶ 0035-0036; the vehicle setting unit confirms usage situation and manages a usage state of each shared vehicle to be managed; usage states of each shared vehicle include at least three states, i.e., a state in which the vehicle is currently used, a state in which the vehicle has been reserved, and a state in which the vehicle is not reserved).  Chinomi, Krivacic, and Reh do not explicitly disclose but Sakata does disclose wherein the vehicle is autonomously delivered and returned (¶ 0067-0068, 0070; each of the vehicles may have an autonomous driving function and can travel autonomously (e.g., in an unmanned manner); instead of a user visiting one of the standby places, the vehicle may move to a pickup place designated by the user by traveling autonomously; the vehicle travels autonomously to the set destination while the user is in the vehicle).  
Chinomi additionally discloses when the vehicle rental reservation is possible based on the number of parking spaces available for reservation at the destination station, wirelessly send a reservation signal to the user terminal to enable the user to make a reservation related to the reservation request via the user terminal (Abstract; ¶ 0022-0025, 0035, 0042-0043, 0045; Fig. 1; reservation managing unit performs acceptance of use of a vehicle by receiving a signal indicating a request for use from a user; when no returnable spaces are available, reservations cannot be made; when returnable spaces are available, reservation process continues).  Chinomi and Krivacic do not explicitly disclose but Reh does disclose wherein the user terminal generates a user interface to enable the user to make the reservation request via the user terminal (¶ 0005-0006, 0111; Figs. 2(b), 18-19, 23; mobile computing device generates a graphical user interface (GUI) screen for display to the customer, the GUI being configured to present a list of available specific rental vehicles; rental computer system can also communicate this activation/completion to the driver’s mobile device for populating a GUI screen of the mobile application).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parking space determination of Krivacic with the vehicle rental system of Chinomi because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Krivacic are applicable to the base device (Chinomi), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the user terminal functionality of Reh with the vehicle rental system of Chinomi and Krivacic because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Reh are applicable to the base device (Chinomi and Krivacic), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the reservation scheduling and autonomous vehicle capabilities of Sakata with the vehicle reservation system of Chinomi, Krivacic, and Reh because Sakata teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0070, 0146, and 0158, the invention of Sakata is disclosed for use in a system for managing vehicle rentals such as that of Chinomi, Krivacic, and Reh.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the demand-based distribution techniques of Morgal with the vehicle reservation system of Chinomi, Krivacic, Reh, and Sakata because it would have made the vehicle reservation system more efficient by allowing for a greater number of reservations to be made and ensuring availability of use by a greater number of users (see at least Morgal, ¶ 0003-0009, 0106).  
Regarding Claim 6, Chinomi in view of Krivacic, Reh, Sakata, and Morgal discloses the limitations of Claim 5.  Chinomi additionally discloses the limitation of wherein the destination station is the same as the origin station (¶ 0035; "each port can be a departure place and a destination of a vehicle").  
Regarding Claim 7, Chinomi in view of Krivacic, Reh, Sakata, and Morgal discloses the limitations of Claim 5.  Chinomi additionally discloses the limitation of wherein the destination station is different from the origin station (¶ 0035; "each port can be a departure place and a destination of a vehicle").  
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20190228345  - “Vehicle Sharing System and Method,” Oesterling et al, disclosing a system for renting vehicles based on the availability of a return parking space
PGPub 20120092190 – “Computer-Implemented System and Method for Managing Motor Vehicle Parking Reservations,” Stefik et al, disclosing a parking reservation system using actual availability and scheduling information to determine if a parking space may be reserved
PGPub 20180096263 – “System and Method for Real Time, Geolocation Based Parking Data Analysis,” Modi et al, disclosing a system for parking reservation which incorporates prediction of spaces that will soon be unoccupied into its determination of available spaces
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628